                                                                                                                           Case 2:19-cv-00205-JCM-EJY Document 42 Filed 07/01/20 Page 1 of 2



                                                                                                                     1   ANTHONY L. MARTIN
                                                                                                                         Nevada Bar No. 8177
                                                                                                                     2   anthony.martin@ogletreedeakins.com
                                                                                                                         ERICA J. CHEE
                                                                                                                     3   Nevada Bar No. 12238
                                                                                                                         erica.chee@ogletreedeakins.com
                                                                                                                     4   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                                                         Wells Fargo Tower
                                                                                                                     5   Suite 1500
                                                                                                                         3800 Howard Hughes Parkway
                                                                                                                     6   Las Vegas, NV 89169
                                                                                                                         Telephone: 702.369.6800
                                                                                                                     7   Fax: 702.369.6888
                                                                                                                     8   Attorneys for Defendants Coast Hotels and Casinos,
                                                                                                                         Inc., dba The Orleans Hotel and Casino, Coast
                                                                                                                     9   Hotels and Casinos, Inc., dba The Gold Coast Hotel
                                                                                                                         and Casino
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                                                    10

                                                                                                                    11                                 UNITED STATES DISTRICT COURT

                                                                                                                    12                                   FOR THE DISTRICT OF NEVADA
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                                                    13   KAREN HARRIS,                                           Case No.: 2:19-cv-00205-JCM-EJY
                                                                                          Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                                                    14                           Plaintiff,
                                                                                                                                                                                   STIPULATION AND ORDER FOR
                                                                                                                    15   vs.                                                       EXTENSION OF DEADLINES TO
                                                                                                                    16                                                               RESPOND TO PLAINTIFF’S
                                                                                                                         COAST HOTELS AND CASINOS, INC.,
                                                                                                                         dba THE ORLEANS HOTEL AND                                        MOTION FOR
                                                                                                                    17   CASINO and THE GOLD COAST HOTEL                                RECONSIDERATION
                                                                                                                         AND CASINO
                                                                                                                    18                                                                    (FIRST REQUEST)
                                                                                                                                                 Defendants.
                                                                                                                    19

                                                                                                                    20
                                                                                                                                 Pursuant to Rules 6-1, 6-2 and 7-1 of the Local Rules of Civil Procedure for the United States
                                                                                                                    21
                                                                                                                         District Court for the District of Nevada, Plaintiff Karen Harris ("Plaintiff"), and Defendants Coast
                                                                                                                    22
                                                                                                                         Hotels and Casinos, Inc., dba The Orleans Hotel and Casino, Coast Hotels and Casinos, Inc., dba
                                                                                                                    23
                                                                                                                         Gold Coast Hotels, ("Defendants") by and through their respective undersigned counsel, hereby
                                                                                                                    24
                                                                                                                         stipulate and agree to a brief one-week extension of time from July 2, 2020, up to and including
                                                                                                                    25
                                                                                                                         Thursday, July 9, 2020, for Defendants to file a response to Plaintiff’s Motion for Reconsideration
                                                                                                                    26
                                                                                                                         (ECF No. 40). The parties further agree that Plaintiff will have two weeks, up to and including July
                                                                                                                    27
                                                                                                                         23, 2020, to file a Reply. This is the parties first request.
                                                                                                                    28
                                                                                                 Case 2:19-cv-00205-JCM-EJY Document 42 Filed 07/01/20 Page 2 of 2




                                                                                           1          There is good cause for to extend the deadlines. Defendants’ counsel has recently lost two

                                                                                           2   people from sudden health issues within the last week, and was out of the office longer than expected

                                                                                           3   as a result. The parties have agreed, and respectfully request the Court approve, the following

                                                                                           4   deadlines:

                                                                                           5                •   Defendants must file an Opposition to Plaintiff’s Motion for Reconsideration (ECF

                                                                                           6                    No. 40) on or before Thursday, July 9, 2020; and

                                                                                           7                •   Plaintiff has 14 days to file a Reply to Defendants’ Opposition on or before Thursday,

                                                                                           8                    July 23, 2020.

                                                                                           9          This is the first request to extend the deadlines related to this Motion.

                                                                                          10          IT IS SO STIPULATED.
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11   DATED this 1st day of July, 2020.                 DATED this 1st day of July, 2020.
                                                                                          12
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                               HKM EMPLOYMENT ATTORNEYS LLP                      OGLETREE, DEAKINS, NASH, SMOAK &
                                                                                          13                                                     STEWART, P.C.
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14   /s/ Jenny L. Foley                                /s/ Erica J. Chee
                                                                                          15   Jenny L. Foley                                    Anthony L. Martin
                                                                                               Marta D. Kurshumova                               Erica J. Chee
                                                                                          16   1785 East Sahara Avenue, Suite 300                3800 Howard Hughes Parkway, Suite 1500
                                                                                               Las Vegas, NV 89104                               Las Vegas, NV 89169
                                                                                          17   Telephone: 702.625.3893                           Telephone: 702.369.6800
                                                                                               Attorneys for Plaintiff                           Attorneys for Defendants
                                                                                          18

                                                                                          19

                                                                                          20                                                  ORDER
                                                                                               IT IS SO ORDERED.
                                                                                          21

                                                                                          22

                                                                                          23                                          _____________________________________________
                                                                                                                                      UNITED STATES MAGISTRATE JUDGE
                                                                                          24

                                                                                          25                                          DATED: July 1, 2020

                                                                                          26

                                                                                          27

                                                                                          28

                                                                                                                                                  2
